Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-12-00713-CV

                                   Mark A. ARZOLA,
                                       Appellant

                                            v.

  ACM PROPERTIES, LP, BAC Home Loans Servicing LP f/k/a Countrywide Home Loans
          Servicing LP, and Mortgage Electronic Registration Systems, Inc.,
                                    Appellees

                    From the 201st District Court, Travis County, Texas
                           Trial Court No. D-1-GN-10-003670
                   The Honorable Stephen A. Yelenosky, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is ORDERED that appellees ACM Properties, LP, BAC Home Loans Servicing LP f/k/a
Countrywide Home Loans Servicing LP, and Mortgage Electronic Registration Systems, Inc.
recover their costs of this appeal from appellant Mark A. Arzola.

      SIGNED November 6, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice